Exhibit 10.45.1

 

PharmAthene, Inc.

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission

 

[g311711kgi001.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE N/A Page
1 of 32 2. AMENDMENT/MODIFICATION NO. Modification 0016 3. EFFECTIVE DATE See
Item 16 4. REQUISITION/PURCHASE REQ. NO N/A 5. PROJECT NO. (If applicable) N/A
6. ISSUED BY CODE N/A 7. ADMINISTERED BY (IF OTHER THAN ITEM 6) CODE N/A U.S.
DEPT OF HEALTH & HUMAN SERVICES ASPR/BARDA 330 INDEPENDENCE AVESW, ROOM G640
WASHINGTON, D.C. 20201 See Item 6 8. NAME AND ADDRESS OF CONTRACTOR (No.,
Street, County, State, and Zip Code) PharmAthene UK, Limited VIN: (1148448)
Johnson Matthey Building PO Box 88, Haverton Hill Road Billingham, TS 23 1 XN
UK  9A. AMENDMENT OF SOLICITATION NO. 9B. DATED (SEE ITEM 11) 10A. MODIFICATION
OF CONTRACT/ORDER NO. HHS0100200900103C CODE: N/A FACILITY CODE: N/A 10B. DATED
(SEE ITEM 11) 9/1/2003 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS  The above numbered, solicitation is amended as set forth in Item
14. The hour and date specified for receipt of Offers  is extended  is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended by one of the following
methods: (a) By completing Items 8 and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers, FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
Required) CAN:    Appropriation:   O.C.   Obiligation 13. THIS ITEM APPLIES ONLY
TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO., AS
DESCRIBED IN ITEM 14 A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify
Authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO.
IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43,103 (b). C. THIS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: FAR 1.602-1,
52,243-2 Changes – Cost Reimbursement – Alt V (APR 1984) D. OTHER (Specify type
of modification and authority) E. IMPORTANT: Contractor  is NOT is required to
sign this document and return 1 copy to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible. The purpose of this
modification is to reduce the Scope of Work performed under this control. The
total estimated to complete remains unchanged at $32,458,052. Period of
Performance is changed from 6/30/2011 to 3/31/2011. Total Funds Currently
Allotted Cost Fco Total Prior to this MOD: This Modification Revised Total
$117,736,200.00 Contract Funded through date: 3/31/2011. Except as provided
hereto, all terms and conditions of the document referenced in Item 9A or 10A,
as heretofore changed, remains unchanged and in full force and effect. 15A. NAME
AND TITLE OF SIGNER VICE PRESIDENT 16A. NAME AND TITLE OF CONTRACTING OFFICER
Darrick A. Eady, Contracting Officer 15B. CONTRACTOR/OFFEROR VICE PRESIDENT
(Signature of person authorized to sign) 15C. DATE SIGNED 10/9/09 16B. UNITED
STATES OF AMERICA (Signature of Contracting Officer) 16C. DATE SIGNED 10/9/09
NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83) Previous Edition Unusable
Prescribed by GSA FAR (48 CFR) 53.243

 


[g311711kgi002.gif]

2 Contract No: HHSO100200900103C Modification No: 0016 SECTION B – SUPPLIES OR
SERVICES AND PRICE/COSTS ARTICLE B.2. ESTIMATED COST AND FIXED FEE has been
modified to read as follows. a. The estimated cost for this contract is b. The
Fixed fee for this contract is $ The fixed fee shall be paid in installments
based on the negotiated milestones set forth in ARTICLE B.4.h. and subject to
the withholdings provisions of the ALLOWABLE COST AND PAYMENT and FIXED FEE
referenced in the General Clause Listing in Part II, Article 1.1 of this
contract. Payment of fixed fee shall not be made in less than monthly
increments. c. The Government’s obligation, represented by the sum of the
estimated cost plus fixed fee is $117,736,200. d. Total funds currently
available for payment and allotted to this contract modification are of which
represents the estimated costs, and of which is this fixed fee. These funds
cover the start dates for Milestones 1, 2, 3, 4, 5, 6, Program Management and
EVMS. For further provision on funding, see the LIMITATIONS OF COSTS clause
referenced in PART II, ARTICLE 1.2. Authorized Substitutions of Clauses. e. It
is estimated that the amount currently allotted will cover performance of
contract through June 30 of 2011. ARTICLE B.4. ADVANCE UNDERSTANDINGS, in
accordance FAR 52.244-2 (approval of subcontractor) paragraph a, b, c, d, e, f,
Subcontracts have been deleted in it entirety and replaced with the following.
Any future subcontract awards or modification to existing subcontracts that fall
within the requirements of FAR Section 52.244-2 shall not proceed without the
prior written approval of the Contracting Officer upon review of the supporting
documentation and the draft subcontract as required by the Subcontract clause in
this contract. After written approval of the Subcontract by the Contracting
Officer, a copy of the signed, approved subcontract shall be provided to the
Contracting Officer. a. A firm-fixed price subcontract between PharmAthene and
for an amount not to exceed or continued development of rPA vaccine is hereby
approved by the Contracting Officer. The period of performance is (04/01/2009 to
12/31/2010). This approval includes the following scope of work: V9-Final

 


[g311711kgi003.gif]

3 MS1; BDS Stability HPPS Analysis, On-going Stability Lot B2272/008, Time
Points T=24 and T=36 months (WBS 1.1.1) FDP Stability CD, SDS-PAGE, Fluorescence
Analysis, On-going Stability Lot 907616, Time Points 18, 21, 24, 27, 30, 33, and
36 months (WBS 1.2.1) MS4; Reference standard Lot B2272-007, 2009
re-qualification HPPS assay (WBS 4.1.5) Reference standard Lot B2272-012, 2009
Qualification HPPS assay (WBS 4.1.5) Reference standard Lot B2272-012, 2010
re-qualification HPPS assay (WBS 4.1.5) MS6; Support for technology transfer of
BDS and assays to Diosynth (WBS 6.10) Shipment and disposal (WBS 6.1) MS7;
Report activity progress to timeline and impact of variances to schedule at the
milestone level (EVMS) b. A firm-fixed price subcontract between PharmAthene and
for an amount not to exceed hereby approved by the Contracting Officer. The
period of performance is (04/01/2009 to 12/31/2010). This approval encompasses
the following scope of work: MS2; Immunopotency development studies (WBS 2.2.2)
MS7; Report activity progress to timeline and impact of variances to schedule at
the milestone level (EVMS) c. A firm-fixed price subcontract between PharmAthene
and for an amount not to exceed is hereby approved by the Contracting Officer.
The period of performance is (04/01/2009 to 12/31/2010). This approval
encompasses the following scope of work: MS1; Shipping (WBS 1.2.10) MS7; Report
activity progress to timeline and impact of variances to schedule at the
milestone level (EVMS) d. A firm-fixed price subcontract between PharmAthene and
for an amount not to exceed hereby approved by the Contracting Officer. The
period of performance is (04/01/2009 to 12/31/2010). This approval encompasses
the following scope of work: MS1; Storage (WBS 1.2.9) MS7; Report activity
progress to timeline and impact of variances to schedule at the milestone level
(EVMS) 

 


[g311711kgi004.gif]

4 A firm-fixed price subcontract between PharmAthene an for an amount not to
exceed hereby approved by the Contracting Officer. The period of performance is
(04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MS1; FDP stability sterility testing, time point 24 and 36 months (WBS
1.2.1) FDP CTM l00ug dose stability sterility testing, time point 12 months (WBS
1.2.2) FDP CTM 50ug dose stability sterility testing, time point 12 months (WBS
1.2.3) High phosphate diluent CTM stability sterility testing, time point 12
months (WBS 1.2.6) Sample storage (WBS 1.2.11) MS3; FDP CTM 100ug dose GMP
documents, media fill, raw material procurement & release, development, lot
manufacture, lot testing, and release (WBS 3.1) FDP CTM 50ug dose GMP documents,
raw material procurement & release, development, lot manufacture, lot testing,
and release (WBS 3.2) High phosphate diluent CTM lot manufacture, lot testing,
and release (WBS 3.4) FDP VMP (WBS 3.6) Storage (WBS 3.7) MS4; FDP Phosphate
Analysis Development and Validation (WBS 4.2.2) MS7; Report activity progress to
timeline and impact of variances to schedule at the milestone level (EVMS) f. A
firm-fixed price subcontract between PharmAthene and for an amount not to exceed
hereby approved by the Contracting officer. The period of performance is
(04/01/2009 to 12/31/2009). This approval encompasses the following scope of
work: MS3; Order and ship Alhydrogel (WBS 3.5) g. A firm-fixed price subcontract
between PharmAthene and for an amount not to exceed is hereby approved by the
Contracting Officer. The period of performance is (04/01/2009 to 12/31/2010).
This approval encompasses the following scope of work: MS3; Mixing Study
Protocol(s) (WBS 3.5.3) Process Solution Protocol(s) (WBS 3.5.4) Demonstration
Batch Protocol(s) (WBS 3.5.10) FDP Master Validation Plan (WBS 3.6.2) FDP Draft
Process Validation Protocol (WBS 3.6.3) FDP Leachables/Extractables Studies (WBS
3.6.7) MS6; BDS Master Validation Plan (WBS 6.6) Support technology transfer to
Diosynth (WBS 6.11)

 


[g311711kgi005.gif]

5 A firm-fixed price subcontract between PharmAthene and for an amount not to
exceed is hereby approved by the Contracting Officer. The period of performance
is (04/01/2009 to 9/30/2009). This approval encompasses the following scope of
work: MS3; Test and release Alhydrogel for 2009, provide CoA (WBS 3.5) i. A
firm-fixed price subcontract between PharmAthene and Inc for an amount not to
exceed hereby approved by the Contracting Officer. The period of performance is
(04/01/2009 to 3/31/2010). This approval encompasses the following scope of
work: MS2; MCLA 2nd degraded material study, analysis and report on data from
HPA (WBS 2.1.1) MCLA installation at HPA (WBS 2.1.1) MCLA operation efficiency
studies, analysis and report on data from HPA (WBS 2.1.1) MCLA validation
protocol (WBS 2.1.1) MCLA interim specification DOE settings to HPA, analysis
and report on data from HPA (WBS 2.1.1) MCLA validation studies, analysis and
report of results (WBS 2.1.1) MS7; Report activity progress to timeline and
impact of variances to schedule at the milestone level (EVMS) j. A firm-fixed
price subcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The period of performance is (04/01/2009 to
12/31/2010). This approval encompasses the following scope of work: MS4;
consulting services for assay development MS6; consulting services for process
transfer to Diosynth MS7; Report activity progress to timeline and impact of
variances to schedule at the milestone level (EVMS) k. A firm-fixed price
subcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The period of performance is (04/01/2009 to
12/31/2010). This approval encompasses the following scope of work: MSI; BDS
stability physical and chemical testing, Lot B2272/008, Storage, Appearance, pH,
SDSPAGE, IEF, TVC, Time Points T=24 and 36 months (WBS 1.1.1) FDP stability
physical and chemical testing, Lot 907616, Storage, Appearance, pH, UBA,
Osmolality, Time Points T=18 and 21 months (WBS 1.2.1) FDP stability physical
and chemical testing, Lot 907616, Storage, Appearance, pH, UBA, Osmolality, SDS
Des, Time Points T=24, 27, 30, 33 and 36 months (WBS 1.2.1)

 


[g311711kgi006.gif]

6 FDP CTM l00ug dose stability physical and chemical testing, Storage,
Appearance, pH, UBA, Osmolality, SDS Des, Time Points T=0, 3, 6, 9 and 12 months
(WBS 1.2.2) FDP CTM 50ug dose stability physical and chemical testing, Storage,
Appearance, pH, UBA, Osmolality, SDS Des, Time Points T=0, 3, 6, 9 and 12 months
(WBS 1.2.3) High phosphate diluent CTM stability physical and chemical testing,
Storage, Appearance, pH, Osmolality, Time Points T=0, 3, 6, 9 and 12 months (WBS
1.2.6) Sample storage (WBS 1.2.10) MS4; BDS stability appearance, A280,
SDS-PAGE, TVC, and IEF assay validation (WBS 4.2.2) Reference standard Lot
B2272-007, 2009 re-qualification (WBS 4.1.5) Reference standard Lot B2272-012,
2009 Qualification (WBS 4.1.5) Reference standard Lot B2272-012, 2010
re-qualification (WBS 4.1.5) MS7; Report activity progress to timeline and
impact of variances to schedule at the milestone level (EVMS) l. A firm-fixed
price subcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The Period of performance is (04/01/2009 to
12/31/2010). This approval encompasses the following scope of work: MS2; MCLA
installation at HPA (WBS 2.1.1) MCLA HPA software validation protocol,
execution, and report (WBS 2.1.1) MS7; Report activity progress to timeline and
impact of variances to schedule at the milestone level (EVMS) m. A firm-fixed
pricesubcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The period of performance is (10/01/2009 to
3/31/2011). Award of the subcontract shall not proceed without the prior written
approval of the Contracting Officer upon review of the supporting documentation
and the draft subcontract as required by the Subcontracts clause of the General
Clauses incorporated in this contract. After written approval of the subcontract
by the Contracting Officer, a copy of the signed, approved subcontract shall be
proved to the Contracting Officer. This approval will encompass the following
scope of work: MS4; HPPS release and stability assay validation (WBS 4.1.3)
LC-MS/MS Method Development and validation Activities (WBS 4.1.4) MS6; Upstream
process transfer and development (WBS 6.5) Downstream process transfer and
development (WBS 6.5) Transfer of Analytical method (WBS 6.4) Transfer of
validated assays (WBS 6.4) 140L demonstration batches (WBS 6.5) Scale-up,
pre-production, and 3000L run (WBS 6.7) 3000L GMP run (WBS 6.8) Validation
master plan (WBS 6.6) Analytical method validation (WBS 6.4)

 


[g311711kgi007.gif]

7 Small Scale Process Characterization (6.12) MS7; Report activity progress to
timeline and impact of variances to schedule at the milestone level (EVMS) A
firm-fixed price subcontract between PharmAthene and for an amount not to exceed
is hereby approved by the Contracting Officer. The period of performance is
(04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MS1; BDS stability challenge potency testing, Lot B2272/008, Time Points
T=24 and 36 months (WBS 1.l.l) FDP stability challenge potency testing, Lot
907616, Time Points T=18, 21, 24, 27, 30, 33 and 36 months (WBS 1.2.1) FDP CTM
l00ug dose stability challenge potency testing, Time Points T=0, 3, 6, 9 and 12
months (WBS 1.2.2) FDP CTM 50ug dose stability challenge potency testing, Time
Points T=0, 3, 6, 9 and 12 months (WBS 1.2.3) MS2; FDP Mouse Challenge Potency
Assay Development Plan and Studies (WBS 2.2.1) MS3; FDP CTM l00ug dose mouse
challenge potency testing, Time Point T=0 months (WBS 3.1) FDP CTM 50ug dose
mouse challenge potency testing, Time Point T=0 months (WBS 3.2) MS7; Report
activity progress to timeline and impact of variances to schedule at the
milestone level (EVMS) o. A firm-fixed price subcontract between PharmAthene and
for an amount not to exceed hereby approved by the Contracting Officer. The
period of performance is (04/01/2009 to 9/30/2009). This approval encompasses
the following scope of work: MS6; MSDS (WBS 6.5) MS7; Report activity progress
to timeline and impact of variances to schedule at the milestone level (EVMS) A
firm-fixed price subcontract between PharmAthene and for an amount not to exceed
$ is hereby approved by the Contracting Officer. The period of performance is
(04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MS2; Immunopotency development studies (WBS 2.2.2) MS3; FDP CTM l00ug dose
general safety testing (WBS 3.1) FDP CTM 50ug dose general safety testing (WBS
3.2) MS7; Report activity progress to timeline and impact of variances to
schedule at the milestone level (EVMS)

 


[g311711kgi008.gif]

8 A firm-fixed price subcontract between PharmAthene and for an amount not to
exceed is hereby approved by the Contracting Officer. The period of performance
is (04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MS1; BDS stability MCLA testing, Lot B2272/008, Time Point T=36 months
(WBS l.l.1) MS2; MCLA Assay development and validation (WBS 2.1.1) MS4;
Reference standard re-qualification (WBS 4.1.5) MS6; Operation of Process at
Intermediate Scale, MCLA testing (WBS 6.5) Process Scale up Campaign (3 runs),
MCLA testing (WBS 6.7) MS7; Report activity progress to timeline and impact of
variances to schedule at the milestone level (EVMS) A firm-fixed price
subcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The period of performance is (04/01/2009 to
12/31/2010). This approval encompasses the following scope of work: MS1; BDS
stability physical and chemical testing, Lot B 2272/008, Time Points T=24 and 36
months (WBS 1.1.1) FDP stability physical and chemical testing, Lot 907616, Time
Points T=18, 21, 24, 27, 30, 33 and 36 months (WBS 1.2.1) FDP CTM l00ug dose
stability physical and chemical testing, Time Points T=0, 3, 6, 9 and 12 months
(WBS 1.2.2) FDP CTM 50ug dose stability physical and chemical testing, Time
Points T=0, 3, 6, 9 and 12 months (WBS 1.2.3) MS4; Reference standard
re-qualification (WBS 4.1.5) MS7; Report activity progress to timeline and
impact of variances to schedule at the milestone level (EVMS) s. A firm-fixed
price subcontract between PharmAthene an amount not to exceed hereby approved by
the Contracting Officer. The performance is (04/01/2009 to 12/31/2010). This
approval encompasses the following scope of work: MS4; Reference standard
re-qualification (WBS 4.1.5) MS7; Report activity progress to timeline and
impact of variances to schedule at the milestone level (EVMS)

 


[g311711kgi009.gif]

9 A firm-fixed price subcontract between PharmAthene and or an amount not to
exceed is hereby approved by the Contracting Officer. The period of performance
is (04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MS6; Office space for PTN RTP support team MS7; Report activity progress
to timeline and impact of variances to schedule at the milestone level (EVMS) A
firm-fixed price subcontract between PharmAthene an for an amount not to exceed
is hereby approved by the Contracting Officer. The period of performance is
(04/01/2009 to 12/31/2010). This approval encompasses the following scope of
work: MSI; BDS stability challenge potency statistics, Lot B 2272/008, Time
Points T=24 and 36 months (WBS 1.1.1) FDP stability challenge potency
statistics, Lot 907616, Time Points T=18, 21, 24, 27,30, 33 and 36 months (WBS
1.2.1) FDP CTM l00ug dose stability challenge potency statistics, Time Points
T=0, 3, 6, 9 and 12 months (WBS 1.2.2) FDP CTM 50ug dose stability challenge
potency statistics, Time Points T=0, 3, 6, 9 and 12 months (WBS 1.2.3) MS2; MCLA
validation study statistics (WBS 2.1.1) FDP Mouse Challenge Potency Assay
Development Plan and Study statistics (WBS 2.2.1) MS3; FDP CTM l00ug dose mouse
challenge potency statistics (WBS 3.1) FDP CTM 50ug dose mouse challenge potency
statistics (WBS 3.2) MS7; Report activity progress to timeline and impact of
variances to schedule at the milestone level (EVMS) A firm-fixed price
subcontract between PharmAthene and for an amount not to exceed is hereby
approved by the Contracting Officer. The period of performance is (04/01/2009 to
12/31/2010). This approval encompasses the following scope of work: MSI; BDS,
FDP and sample storage (WBS 1.2.11) MS7; Report activity progress to timeline
and impact of variances to schedule at the milestone level (EVMS) ARTICLE B.4.
ADVANCE UNDERSTANDINGS, paragraph h Milestones have been modified to reflect the
current change in the scope of work. The Contractor’s Technical Proposal dated
March 24, 2009, as amended by MOD 0016. submitted in response to this change is
hereby incorporated into the contract by reference. The Contractor shall perform
the remaining work substantially as set forth in this technical proposal. In the
event of a conflict between Section C, and the Contractor’s Technical Proposal,
Section C will take precedence.

 


[g311711kgi010.gif]

10 The Contractor shall complete the work in accordance with the Statement of
Work and the contract milestones set forth below. Contractor shall submit all
Milestone-associated documents in draft form, subject to BARDA review and
approval before finalization and acceptance. The distribution of the fixed fee
shall be paid in milestone based installments and payment of this fee shall be
determined by the Project Officer’s written certification that the milestone has
been satisfactory performed and that the technical requirements have been met
regarding the completion of the following milestones. Upon notification that the
Milestone and all of its subparts have been satisfactorily completed, the
Contractor may bill fee as cost incurred. If the Contractor meets the milestones
earlier than the dates set forth below, then the fee will be paid at the earlier
date after completion of the milestone. Milestone WBS Brief Description
Deliverable Date Deliverable Estimated Cost Fixed Fee Total CPFF BDS Stability
1.1.1 Ongoing BDS Stability 07/31/2010 BDS B2272-008 T=36 months Certificate of
Analysis 1.2.1 Ongoing FDP Stability 11/30/2010 FDP 907616, Up to T=36 months
Certificate of Analysis 1 1.2.2 Clinical Batch 1 (2009) l00ug/dose 12/31/2010
FDP, up to T=12 months Certificate of Analysis 12.3 Clinical Batch 2 (2009)
50ug/dose 12/31/2010 FDP, up to T=12 months Certificate of Analysis 1.2.5
Ongoing Diluent Stability 11/15/2009 Diluent lot 803634, Final Study Report
1.2.7 Clinical diluent stability 11/30/2010 Diluent, up to T=12 months
Certificate of Analysis Estimated Cost Fixed Fee Total CPFF Milestone Potency
Assay Deliverable Date eliverable 2 2.1.1 MCLA Assay development and validation
03/31/2010 MCLA assay Validation Report

 


[g311711kgi011.gif]

11 2.2.1 Challenge Assay 8/31/2010 Challenge Assay Development Report (work to
dale) 2.2.2 Immunopotency 12/31/2010 Immunopotency Assay Development Report
(work to date) Estimated Cost Fixed Fee Total CPFF Milestone FDP Manufacture
Deliverable Date Deliverable 3.1 Clinical Batch I (l00ug/dosc) 11/30/2009
Certificate of Analysis and Disposition Cert for each Batch 3 3.2 Clinical Batch
2 (50ug/dose) 12/15/2009 Certificate of Analysis and Disposition Cert for each
Batch 3.4 30L High Phosphate Diluent Manufacture 11/15/2009 Certificate of
Analysis and Disposition Certificate Estimated Cost Fixed Fee Total CPFF
Milestone Assay Development and Validation Deliverable Date Deliverable 4 4.1.3
BDS stability assay validation for Appearance, A280, SDS- PAGE, TVC, IEF
4/30/2010 Approved validation report for all assays combined or approved
validation reports for each assay

 


[g311711kgi012.gif]

12 4.2.1 FDP Phosphate release and stability method development and validation
02/15/2010 Approved validation report 4.2.2 FDP characterization method
development 10/31/2010 Approved method development report(s) Estimated Cost
Fixed Fee Total CPFF Milestone Regulatory Deliverable Date Deliverable 5 5.1.2
Submission 2 -CMC update 12/31/2009 Submission package to FDA 5.2 2009 Annual
Report 08/30/2009 Annual Report Submitted to FDA Estimated Cost Fixed Fee Total
CPFF Milestone Tech Transfer Deliverable Date Deliverable 6 6.5 Process Transfer
Initiated 11/1/2009 Contract signed 6.5 Process Transfer midpoint 12/31/2009 2
months from contract signed 6.5 Fermentation Process Transfer Complete 2/28/2010
4 months from contract signed 6.5 Purification Process Transfer and Development
Complete 3/31/2010 Demonstration run vial crack 6.4 Analytical method transfer
initiated 11/30/2009 Contract signed 6.4 Analytical method transfer and
qualification complete 05/30/2010 Vial crack for 1st demonstration run 6.4
Transfer of 11/30/2009 Contract Signed

 


[g311711kgi013.gif]

13 validated assays initiated 6.4 Transfer of validated assays complete
05/31/2010 Vial crack for 3rd demonstration run 6.5 Demonstration run #l
complete 04/30/2010 bulk fill complete 6.5 Demonstration run #2 complete
05/31/2010 bulk fill complete 6.5 Demonstration run #3 complete 05/31/2010 bulk
fill complete 6.7 cGMP pre-production started 04/30/2010 3 months before planned
start of engineering run 6.7 Pre-production and facility setup complete
07/31/2010 Engineering run vial crack 6.7 Start of 1st. engineering run
07/31/2010 Vial crack 6.7 Completion of 1st engineering run 30 days after start
Bulk fill complete 6.7 Start of 2nd engineering run 08/30/2010 Vial crack 6.7
Completion of 2nd engineering run 30 days after start Bulk fill complete 6.8
Start of cGMP run 10/31/2010 Vial crack 6.8 Completion of cGMP run 30 days after
start Bulk fill complete 6.8 cGMP run tested 12/31/2010 CoA 6.6 Validation
master plan work initiated 10/31/2010 Bulk fill complete cGMP run 6.6 Validation
master plan complete 02/28/2011 Validation master plan approved 6.4 Start
Analytical method validation 08/30/2010 initiated 6.4 Complete Analytical method
validation 02/28/2011 Reports approved 6.12 Small Scale Process Characterization
3/31/11 Reports Approved

 


[g311711kgi014.gif]

14 Other Cost Areas Estimated Cost Fixed Fee Total Cost Program Management
General Program Management $906,928 $499,105 $0.0 $499,105 Earned Value
Management Estimated Cost Fixed Fee Total Cost Estimated Program Cost
$25,250,793 $3,687,259 $28,938,052 Estimated Incurred Cost in Performance (NIAID
Contract N01-AI-30052) prior to April 1, 2009 that were not previously billed
Estimated Cost Fixed Fee Total Cost $3,520,000 Estimated Contract PRICE
$32,458,052 ARTICLE B.4 –Advance Understanding is hereby modified to add
paragraph (p) (q), (r), (s), and (t), p. Site Visits and Inspections At the
discretion of the USG and independent of activities conducted by the Contractor,
with ten (10) business days notice to the Contractor, the USG reserves the right
to conduct site visits and inspections on an as needed basis, including
collection of product samples and key intermediates held by the Contractor, or
sub-contractors. In the case of subcontractor visits and inspections that are
independent of activities conducted by the Contractor, the USG shall demonstrate
cause for such visit and/or inspection. These site visits shall be coordinated
through the Prime Contractor. Under time-sensitive or critical situations, the
USG reserves the right to suspend the 10 day notice to the Contractor. The areas
covered under the site visits and audits could include, but are not limited to:
security, regulatory and quality systems, and cGMP/GLP/GCP compliance. 

 


[g311711kgi015.gif]

15 The USG will conduct cGMP inspections of all manufacturing facilities
(including sub-contractor facilities) under this contract within six (6) months
of contract award. Formal cGMP inspections will occur on an annual basis, or as
needed, if cause dictates. The Contractor shall provide a written response
including appropriate corrective actions within twenty (20) business days after
receipt of audit or inspection report, or request for information and
clarification from the USG. q. People in Plant For a duration of its choosing,
the USG may place, one or more persons in the Contractor’s or Subcontractor’s
facility (PIP) with a seven (7) days advance notice to the Contractor. In the
case of subcontractor visits, the USG shall coordinate these activities through
the Contractor. The People in Plant (PIP) will have necessary training prior to
being placed in the Contractor’s facility. The PIP are restricted to observing,
verifying, and surveying the Contractor’s or subcontractor’s performance and
work environment, in adherence to the applicable regulations and the Scope of
Work under this contract. r. Subject Matter Experts The Contractor shall acquire
the services of qualified Subject Matter Experts (SMEs), as needed, for
additional oversight to achieve compliance with FDA regulations in the areas of
quality assurance and related to activities in areas of manufacturing, clinical,
non-clinical, assay development, storage and distribution, and other relevant
aspects within the Scope of Work under this contract. These SMEs shall be
approved by the Contracting Officer prior to being hired. s. Material Transport
and Delivery The USG must pre-approve all plans and Standard Operating
Procedures (SOPs) related to the distribution, transport, delivery and
acceptance of vaccine materials including but not limited to cell banks (master
and or working), BDS, FDP and critical reagents. Pre-approvals shall be based on
generally accepted and current industry best practices. Documents for
pre-approval include, but are not limited to: qualification and validation plans
for temperature-controlled packaging of said materials; qualification of
vehicles and shipping procedures, instructions, choice of temperature recording
methods (and associated limits) and procedures for handling deviations and
excursions, and communication plans. t. Access to Documentation a. The
Contractor shall provide the USG with access, as requested, to documentation and
data generated during this contract in accordance with

 


[g311711kgi016.gif]

16  the SOW, including but not limited to: Contractor efforts; communications
and correspondence with regulatory agencies and bodies to include audit
observations, inspection reports, and Contractor’s commitments and responses;
Subcontractor documentation including protocols for pre-approval and, QA
reviewed raw data from studies and final technical reports. The Contractor shall
provide this documentation within a reasonable amount of time. The Contractor
shall provide BARDA with a minimum of 5 business days to provide feedback. In
the case of lengthy or complex submissions, BARDA reserves the right to require
additional time for review. The Contractor shall review and approve any request
for information generated outside of this contract under previous USG-funded
efforts. U. Program Management a. Condition of Payment for Risk Mitigation
Management Activities. During the course of this development effort, if the
Contractor perceives a risk that is likely or will cause a negative consequence
to the development effort, the Contractor shall notify the Project Officer and
Contracting Officer. The Contractor shall present a risk mitigation plan that
contains the following elements. • Statement of the problem: This should be
based on the risk assessment and should indicate the source of the problem. •
Indicate the impact cost and schedule. A statement, of the additional funds or
other unprogrammed resources required to accomplish the plan. If no additional
resources are required, so state. If known or projected, indicate the source(s)
of these funds/resources. • Selected Approach: A clear statement of which option
(or options) was selected and why. This could include the results of a trade off
study if appropriate. It should also include any additional description of that
option necessary to make the selected approach clear. • Present an updated
project schedule: chart which shows start and end dates for each action Before
commencing, the project plan must be approved by the Contractor Officer. 

 


[g311711kgi017.gif]

17 SECTION C -DESCRIPTION/SPECIFICATIONS/WORK STATEMENT ARTICLE C. l. STATEMENT
OF WORK. Paragraph a, has been modified as set forth below: Independently and
not as an agent of the USG, the Contractor shall furnish all the necessary
services, qualified personnel, material equipment, and facilities, not otherwise
provided by the USG as needed to accomplish the tasks and milestones in the
Statement of Work, Section J, Attachment 1, attached hereto and made a part of
this contract modification. Performance and expenditures under this modification
shall be consistent with the work plans schedule and budget described in the
Contractor’s March 24, 2009 Scope of Work, as amended by MOD 0016 as amended by
this contract modification 0016, which would include answers provided in
response to Technical and Administrative Questions. All work included in Section
J, Attachment 1, dated September 30, 2003 and any amendments thereto through
Modification 0016 associated with process development and validation,
engineering runs sufficient to ensure production of at least 3 cGMP consistency
lots suitable for Phase 3 trials, initial Phase 2 clinical trials and such other
efforts that are not included in the above Statement of Work has been terminated
and/or deleted at the request of the USG. ARTICLE C.2. REPORTING REQUIREMENTS.
Paragraph b is hereby deleted in its entirety and replaced with the following:
a. Monthly Technical Progress Reports. On the tenth of each month, the
Contractor shall submit a Monthly Technical Progress Report for the previous
calendar month, to the Project Officer and the Contracting Officer. The
Contractor shall submit one copy of the Monthly Technical Progress Report
electronically via e-mail. Report documents sent by e-mail shall be submitted in
MSWord, MSExcel, MSProject, or compatible versions. Such reports shall include
the following specific information: The contract number and title, the period of
performance being reported, the Contractor’s name and address, the author(s),
and the date of submission. These reports are subject to the technical
inspection and requests for clarification by the Project Officer. These reports
shall be brief and factual and provide the following information in no more than
15 pages: (1) The Monthly Technical Progress report shall address each of the
below items and be cross-referenced to the WBS in the Gantt chart and Project
Plan. • An Executive Summary in MS PowerPoint format, highlighting the progress,

 


[g311711kgi018.gif]

18 issues, and relevant activities in manufacturing, non-clinical, regulatory,
and security. The Executive summary should be limited to 2-3 slides and
highlight only critical issues for that reporting period and resolution
approach. • Progress in meeting contract milestones- broken out by subtasks
within each milestone, overall project assessment, problems encountered and
recommended solutions. The reports shall detail the planned progress and actual
progress during the period covered, explaining occurrences of any differences
between the two, and the corrective steps and actions are planned, if behind
schedule. • The reports shall also include a three month rolling forecast of key
planned activities, referencing the WBS/Project Plan. • The project’s plans and
schedule must reflect up to date FDA regulatory requirements and guidance. •
Estimated and Actual Expenses (applicable until the EVMS reports are submitted)
a. This report shall also contain a narrative statement as to whether there is
any discrepancy at this time between the % of work completed and the cumulative
costs incurred to date. Section IV of this report shall also contain estimates
for the Subcontractors’ expenses from the Contract No. HHSO100200900103C
previous month if the Subcontractor did not submit a bill in the previous month.
These shall be listed for each Subcontractor. If the Subcontractor(s) was not
working or did not incur any costs in the previous month, then a statement to
this effect should be included in this report for those respective
subcontractors (2) Earned Value Management a. In lieu of a formal Integrated
Baseline Review, 60 days after contract modification Contractor shall deliver a
submission to include: a description of the work scope through Work
Authorization Documents (WADs); Integrated Master Schedule (IMS) with the
inclusion of agreed major milestones and control account plans (CAP) for all
control accounts; baseline revision documentation and program log(s); and risk
register. BARDA will review documentation and provide written comments and
questions to Contractor, who shall provide a written response back to BARDA
within 20 days. b. The Contractor shall deliver the Integrated Master Schedule
statused with performance data and should include actual start/finish and
projected start/finish dates. The statused schedule should be delivered 10 days
after reporting month end. Contractor shall deliver a program level Integrated
Master Schedule that rolls up all time-phased WBS elements down to the activity
level. This IMS shall include the dependencies that exist between tasks.

 


[g311711kgi019.gif]

19 c. The Contractor shall deliver an Earned Value Contract Performance Report
(EV-CPR) on a monthly basis per the instruction in DI-MGMT-81466A (see
http://www.acq.osd.mil/pm/). Contractor shall provide preliminary EV-CPR, Format
l, on the 15th day after end of Contractor reporting period and final EV-CPR and
Format 5 on the 20th day after end of Contractor reporting period. The USG shall
use best efforts to respond within 5 business days. (3) Milestone Reports As
specified in Section B.4.h, the Contractor shall provide a Milestone Report with
final versions of key project documentation, after the completion of each
Milestone unless otherwise agreed upon by the Project Officer and the
Contracting Officer. All documents related to Milestone deliverables shall be
submitted to BARDA in draft form for review and comments prior to submittal in
final form in the final Milestone Report. Milestone reports and monthly reports
may be combined if agreed by the Project Officer and the Contracting Officer.
(4) Annual Report The Contractor shall be required to submit to the Project
Officer and Contracting officer an annual technical progress report within 15
days after the anniversary of the contract award date. (5) Weekly
teleconferences The Contractor shall participate in weekly teleconferences with
BARDA to discuss the performance of the contract. The Contractor shall record,
maintain and provide draft meeting minutes to the Project Officer for approval
within 3 days after teleconference. The Project Officer will approve the final
version. The Contractor shall distribute final approved version within 3
business days after receipt of BARDA approval. (6) Interactions with Regulatory
Agencies b. The Contractor shall notify the Project Officer and Contracting
officer of all site visits/audits by any regulatory agency, within 24 hours of
receipt of notice. In the event of an FDA inspection which occurs as a result of
this contract and for this product, or for any other FDA inspection that has the
reasonable potential to impact the performance of this contract, the Contractor
will provide the USG with an exact copy of the FDA Form- 482, Form 483, and the
Establishment Inspection report (EIR) within 24 hours of receipt. c. The
Contractor shall include BARDA representatives in all scheduled meetings and
teleconferences with any regulatory agency. The Contractor shall provide both
the meeting minutes and finalized meeting minutes related to any meeting with
regulatory agencies.

 


[g311711kgi020.gif]

20 d. The Contractor shall provide BARDA the opportunity to review and comment
upon any documents required to be submitted to regulatory agencies. These shall
include documents that are generated as result of this contract or documents
that have the reasonable potential to impact the performance of this contract.
The Contractor shall provide BARDA with a minimum of 5 business days to provide
feedback comments. In the case of lengthy or complex submissions, BARDA reserves
the right to require additional time for review. (7) Final Report The Contractor
shall submit five (5) copies of a comprehensive Final Report, with four (4)
copies to the Project Officer and one (1) copy to the Contracting Officer. This
final report shall detail, document and summarize the results of the entire
contract work for the period covered. This report shall be in sufficient detail
to explain comprehensively the results achieved under all milestones.

 


[g311711kgi021.gif]

21 SECTION F - DELIVERIES OR PERFORMANCE ARTICLE F. l. DELIVERIES OR
PERFORMANCE, paragraph b is modified to read as follows: The items specified
below as described in Section C, ARTICLE 2 will be required to be delivered
F.O.B. Destination as set forth in FAR 52.247-45.  Addressee  Deliverable Item 
Delivery Time  Quantity Andre Early Contracting Officer US Department of Health
and Human Services Assistant Secretary for Preparedness and Response Biomedical
Advance Research & Development Authority 330 Independence Avenue, SW Room G640
Washington, DC 20201 Email: darrick.early@hhs.gov  Monthly Progress Reports
Milestone Reports (after completion) EVMS •Initial documentation for PMB
•Integrated Master Schedule •EV-CPR Milestone Report Annual Report Draft Weekly
Teleconference Meeting Minutes Final Weekly Teleconference Meeting Minutes Final
Report Interaction with Regulatory Agencies Government Furnished Properly
Report  10th of EA Month 10th of EA Month w/in 60 days of Contract Mod 10th of
EA Month (after reporting Month end Preliminary by 15th day, final by the 20th
day after reporting month end By 10th day after completion of Milestone W/in 15
business days of Anniversary of contract award W/in 3 business days following
teleconference W/in 3 business days following receipt of BARDA Comments By the
Expiration of the Contract In accordance with Section C.2.6 W/in 15 days of
Anniversary date of contract award  1 original 1 original 1 original 1 original
l original 1 original 1 original l original 1 original l original 1 original l
original  Lucy Mac Gabhann Project Officer US Department of Health and Human
Services Assistant Secretary for Preparedness and Response Biomedical Advance
Research & Development Authority 330 Independence Avenue, SW Room G640
Washington, DC 20201 Email: Lucy.macgabhann@hhs.gov  Monthly Progress Reports
Milestone Reports (after completion) EVMS •Initial documentation for PMB
•Integrated Master Schedule •EV-CPR Milestone Report Annual Report Draft Weekly
Teleconference Meeting.  10th of EA Month 10th of EA Month w/in 60 days of
Contract Mod 10th of EA Month (after reporting Month end Preliminary by 15th
day, final by the 20th day after reporting month end By 10th day after
completion of Milestone W/in 15 business days of Anniversary of contract award
W/in 3 business days following teleconference  1 original 1 original 1 original
1 original l original 1 original 1 original l original

 


[g311711kgi022.gif]

22 Minutes Final Weekly Teleconference meeting Minutes Final Report Interaction
with Regulatory Agencies Government Furnished Property Report  W/in 3 business
days following receipt of BARDA comments By the Expiration of the Contract In
accordance with Section C.2.6 W/in 15 business days of Anniversary date of
contract award  1 original 4 original 1 original 1 original

 

 


[g311711kgi023.gif]

23 SECTION G – CONTRACT ADMINISTRATION DATA ARTICLE G.l. PROJECT OFFICER is
hereby modified to read as follows: The following Project Officer will represent
the Government for the purpose of this contract: FROM: Gopa Raychaudhuri,
Project Officer, NIH/NIAID TO: Lucy G. Mac Gabhann, Project Officer, BARDA
Performance of the work hereunder shall be subject to the technical directions
of the designated Project Officer for this contract. As used herein, technical
directions are directions to the Contractor, which fill in details, suggests
possible lines of inquiry, or otherwise completes the general scope of work set
forth herein. These technical directions must be within the general scope of
work, and may not alter the scope of work or cause changes of such a nature as
to justify an adjustment in the stated contract price/cost, or any stated
limitation thereof. In the event that the Contractor feels that full
implementation of any of these directions may exceed the scope of the contract,
he or she shall notify the originator of the technical direction and the
Contracting Officer in a letter separate of any required report(s) within two
(2) weeks of the date of receipt of the technical direction and no action shall
be taken pursuant to the direction. If the Contractor fails to provide the
required notification within the said two (2) week period that any technical
direction exceeds the scope of the contract, then it shall be deemed for
purposes of this contract that the technical direction was within the scope. No
technical direction, nor its fulfillment, shall alter or abrogate the rights and
obligations fixed in this contract. The Government Project Officer is not
authorized to change any of the terms and conditions of this contract. Changes
shall be made only by the Contracting Officer by properly written
modification(s) to the contract. Any changes in Project Officer delegation will
be made by the Contracting Officer in writing with a copy being furnished to the
Contractor. (End of Clause) ARTICLE G.2. KEY PERSONNEL is hereby modified to
read as follows: The personnel specified in this contract modification are
considered to be essential to the work being performed hereunder and that the
Government recognizes that some of the named individuals may or may not charge
directly to this Program. Prior to removing any of the specified individuals to
other programs on a full time basis, the Contractor shall notify the Contracting
Officer reasonably in advance and shall submit justification (including proposed
substitutions) in sufficient detail to permit evaluation of the impact on the
program. No changes shall be made by the Contractor without the written consent
of the Contracting Officer; provided that the Contracting Officer may ratify in
writing such diversion and such ratification shall constitute the consent of the
Contracting Officer

 


[g311711kgi024.gif]

24 required by this clause. The contract may be modified from time to time
during the course of the contract to either add or delete personnel, as
appropriate.  Senior Vice-President of Operations Vice President of Regulatory
Affairs and Quality Chief Scientific Officer Vice President of Manufacturing and
Supply Chain Program Director Senior Director of Operations: Research Triangle
Park Site Medical Director Head of Operations Head of Quality Senior Director of
Final Drug Product Head of Vaccines Quality Director of Vaccines Technical
Development VP of Bioanalysis  ARTICLE G.4 – INDIRECT RATES, is hereby modified
to read as follows: (a) Subject to the provisions of the clause entitled
“Allowable cost and Payment” in Section I, Contract Clauses, allowable indirect
cost under this contract shall be obtained by applying the approved DCAA and/or
negotiated indirect cost rates below to the base, (b) The Contractor shall be
reimbursed for allowable indirect rates as the following rate(s)  Type  Calendar
Year 2009  Calendar Year 2010  Base Fringe (US) Fringe (UK) Overhead (US)
Overhead (UK) G & A Fee

 


[g311711kgi025.gif]

25 SECTION H- SPECIAL CONTRACT REQUIREMENTS ARTICLE H. 10. ANIMAL WELFARE is
hereby deleted in its entirety and replaced with the following: Information on
Compliance with Animal Care Requirements Registration with the U. S. Dept. of
Agriculture (USDA) is required to use regulated species of animals for
biomedical purposes. The USDA office contact information is available at
http://www.aphis.usda.gov/ac/acorg.html. They are responsible for the
enforcement of the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm. The Public Health Service (PHS)
Policy is administered by the Office of Laboratory Animal Welfare (OLAW)
http://grants 2.nih.gov/grants/olaw/olaw.htm. An essential requirement of the
PHS Policy http://grants2.nih.gov/grants/olaw/references/phspol.htm is that
every institution using live vertebrate animals must obtain an approved
assurance from OLAW before they can receive funding from any component of the U.
S. Public Health Service. The PHS Policy requires that Assured institutions base
their programs of animal care and use on the Guide for the Care and Use of
Laboratory Animals http://www.nap.edu/readingroom/books/labrats/ and that they
comply with the regulations (9 CFR, Subchapter A)
http://www.nal.usda.gov/awic/legislat/usdalegl.htm issued by the U.S. Department
of Agriculture (USDA) under the Animal Welfare Act. The Guide may differ from
USDA regulations in some respects. Compliance with the USDA regulations is an
absolute requirement of this Policy. The Association for Assessment and
Accreditation of Laboratory Animal Care International (AAALAC)
http://www.aaalac.org is a professional organization that inspects and evaluates
programs of animal care for institutions at their request. Those that meet the
high standards are given the Accredited status. As of the 2002 revision of the
PHS Policy, the only accrediting body recognized by PHS is the AAALAC. While
AAALAC Accreditation is not required to conduct biomedical research, it is
highly desirable. AAALAC uses the Guide as their primary evaluation tool. They
also use the Guide for the Care and Use of Agricultural Animals in Agricultural
Research and Teaching. It is published by the Federated of Animal Science
Societies http://www.fass.org.

 


[g311711kgi026.gif]

26 ARTICLE H. 14. PRESS RELEASES deleted in its entirety and replaced with the
following: a. Press Releases -Pursuant to Public Law(s) cited in paragraph (2),
below, the Contractor shall clearly state, when issuing statements, press
releases, requests for proposals, bid solicitations and other documents
describing projects or programs funded in whole or in part with Federal money:
the percentage of the total costs of the program or project which will be
financed with Federal money; the dollar amount of Federal funds for the project
or program; and the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources. b. Public
Law and Section No. Fiscal Year  Period Covered P.L. 109-149, Title V, section
506, as Directed by P.L. 110-5, Div. B, title I, 2009 10/1/08 - 9/30/09 Section
104. ARTICLE H.15. Reporting Matters Involving Fraud, Waste, and Abuse, has been
deleted in its entirety and replaced with the following: Anyone who becomes
aware of the existence or apparent existence of fraud, waste and abuse in BARDA
funded programs is encouraged to report such matters to the HHS Inspector
General’s Office in writing or on the Inspector General’s Hotline. The toll free
number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls will be handled
confidentially. The e-mail address is Htips@os.dhhs.gov and the mailing address
is: Office of Inspector General Department of Health and Human Services TIPS
HOTLINE P.O. Box 23489 Washington, D.C. 20026 ARTICLE H. 16. ANTI-LOBBYING, has
been deleted in its entirety are placed with the following: Prohibition on the
Use of Appropriated Funds for Lobbying Activities HHSAR 352.270-10 Anti –
Lobbying (Jan 2006) The Contractor is hereby notified of the restrictions on the
use of Department of Health and Human Service’s funding for lobbying of Federal,
State and Local legislative bodies. Section 1352 of Title 31, United Stated Code
(Public Law 101-121, effective 12/23/89), among other things, prohibits a
recipient (and their subcontractors) of a Federal contract, grant, loan, or
cooperative agreement from using appropriated funds (other than profits

 


[g311711kgi027.gif]

27 from a federal contract) to pay any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with any of the following covered Federal actions; the awarding of any Federal
contract; the making of any Federal grant; the making of any Federal loan; the
entering into of any cooperative agreement; or the modification of any Federal
contract, grant, loan, or cooperative agreement. For additional information of
prohibitions against lobbying activities, see FAR Subpart 3.8 and FAR Clause
52.203-12. In addition, the current Department of Health and Human Services
Appropriations Act provides that no part of any appropriation contained in this
Act shall be used, other than for normal and recognized executive-legislative
relationships, for publicity or propaganda purposes, for the preparation,
distribution, or use of any kit, pamphlet, booklet, publication, radio,
television, or video presentation designed to support, or defeat legislation
pending before the Congress, or any State or Local legislature except in
presentation to the Congress, or any State or Local legislative body itself as
stated in P.L. 109-149, Title V, section 503(a), as directed by P.L. 110-5, Div.
B, Title I, section 104. The current Department of Health and Human Services
Appropriations Act also provides that no part of any appropriation contained in
this Act shall be used to pay the salary or expenses of any contract or grant
recipient, or agent acting for such recipient, related to any activity designed
to influence legislation or appropriations pending before the Congress, or any
State or Local legislature as stated in P.L. 109-149, Title V, section 503(b),
as directed by P.L. 110-5, Div. B, Title I, section 104. (End of Clause) ARTICLE
22 - DISSEMINATION OF INFORMATION, is hereby added and shall read as follows:
After the execution of Modification 16, information first produced under this
contract shall not be released or publicized without the prior written consent
of the Contracting Officer, which approval shall not be unreasonably withheld,
conditioned, or delayed; provided, however, that no such consent is required to
comply with any law, rule, regulation, court ruling or similar order; for
submission to any government entity’ for submission to any securities exchange
on which the Contractor’s (or its parent corporation’s) securities may be listed
for trading; or to third parties relating to securing, seeking, establishing or
maintaining regulatory or other legal approvals or compliance, financing and
capital raising activities, or mergers, acquisitions, or other business
transactions. (End of Clause)

 


[g311711kgi028.gif]

28 ARTICLE 23 - IDENTIFICATION AND DISPOSITION OF DATA, is hereby added and
shall read as follows: The Contractor will be required to provide certain data
generated under this contract to the Department of Health and Human Services
(HHS). The Contractor shall consent to USG review of data produced outside of
this contract. The data must be deemed relevant to this contract and statement
of work. The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA. SECTION I- CONTRACT CLAUSES The following contract clause has been
incorporated into this contract. FAR Clause No.  Date  Title 52.245-1  JUN 2007 
Government Property 52.245-9  June 2007  Use and Charges

 


[g311711kgi029.gif]

29 SECTION J - LIST OF ATTACHMENTS ATTACHMENT 1 – Statement of Work, is deleted
in its entirety and replaced as follows. All other milestones are no longer
required. Independently and not as an agent of the USG, the Contractor shall
furnish all the necessary services, qualified personnel, material equipment, and
facilities, not otherwise provided by the USG as needed to accomplish the tasks
and milestones in the Statement of Work, Section J, Attachment 1, attached
hereto and made a part of this contract. Performance and expenditures under this
modification shall be consistent with the work plans schedule and budget
described in the Contractor’s March 24, 2009 Scope of Work as amended by MOD
0016, which would include answers provided in response to Technical and
Administrative Questions. a. Execute a stability testing program to ensure the
safety, sterility, potency and integrity of the vaccine used in clinical trials
and non-clinical studies, to support all regulatory requirements including: IND
amendments; data to support the product’s use under Emergency Use Authorization
(EUA), BLA submission and product licensure and post-licensure tasks as
appropriate. b. Develop, qualify and validate product release and stability
indicating assays including potency assays; in-process assays (as appropriate);
product characterization methods; and reagents for use in clinical and pivotal
studies that shall ultimately support the product’s use under EUA, BLA
submission and product licensure. c. Manufacture, fill and finish the Final Drug
Product and companion diluents to be used in clinical trials and non-clinical
studies to support the product’s use under EUA, BLA submission and product
licensure. Contractor shall ensure all relevant data, including that from the
subcontractor, is submitted to the FDA in accordance with the licensure
strategy. d. Plan and execute a Technology Transfer of Bulk Drug Substance
production, including, but not limited to, relevant knowledge of the process
including batch records, test records and other documentation, analytical
methods, raw material information and master and seed stocks, to a qualified
cGMP compliant Contract Manufacturing Organization (CMO) with experience
producing FDA-licensed vaccines and biologies. Execute scale-up and production
of at least one cGMP lot at full-scale. e. Execute a Performance Measurement
System that meets the Seven Principles of Earned Value Management. The Seven
Principles are: I.  Plan all work scope for the program to completion. II. 
Break down the program work scope into finite pieces that can be assigned to a
responsible person or organization for control of technical, schedule, and cost
objectives.

 


[g311711kgi030.gif]

30 III.  Integrate program work scope, schedule, and cost objectives into a
performance measurement baseline plan against which accomplishments may be
measured. Control Changes to the baseline. IV.  Use actual cost incurred and
recorded in accomplishing the work performed. V.  Objectively assess
accomplishments at the work performance level. VI.  Analyze significant
variances from the plan, forecast impacts, and prepare an estimate at completion
based on performance to date and work to be performed. VII.  Use Performance
Measurement System information in the company’s management processes. f. The
Contractor shall structure their Performance Measurement and Earned Value
Management Systems using a discernable and consistent deliverable-based Work
Breakdown Structure consistent with the rPA Work Breakdown Structure format
provided by BARDA. g. The Contractor and BARDA shall mutually agree upon cost,
schedule and technical plan baselines (Performance Measurement Baseline). These
baselines shall be the basis for monitoring and reporting progress throughout
the life of the contract. MILESTONES Consistent with the requirements described
in the SOW above, the Contractor will submit a proposed plan, and execute this
plan to accomplish the following milestones. Unless otherwise agreed, all
milestones will conclude with delivery of an acceptable final milestone report
to BARDA. The report shall document the details and data completed under each
milestone, including all pertinent final technical reports related to work
accomplished

 


[g311711kgi031.gif]

31 New MS #  Previous MS #  Previous Milestone Title  Scope of previous
milestone 1  16  Develop and manage a stability plan for Drug Substance and Drug
Product  Work carried out under this Milestone has included all BDS and FDP
stability program activities 2  4  Assay development, qualification and
validation  Recent work carried out under this milestone has included assay
development of BDS and FDP potency assays i.e. MCLA, challenge potency and
immunopotency 3  6, 11  Milestone 6: Final Drug product - process technology
transfer, development and pre-validation Milestone 11: Fill 750,000 doses as
part of a process validation campaign and fill 750,000 doses as part of a
consistency campaign  Work under Milestone 6 has included FDP manufature for
clinical studies and pre process validation activities Work under Milestone 11
to date has included some preparatory activities for the FDP process validation
campaign including Raw Materiel purchases and supplier Audits. 4  12  Release of
3 process validation cGMP lots, deliver or store 750,000 doses  This milestone
included a Sub-milestone relating to establishment of assays, therefore all
activities relating to release, stability and characterisaiton assay development
and validation have been allocated to this Milestone 5  15  Complete Regulatory
Plan  Work allocated to this Milestone has included preparation and review of
regulatory submissions 6  None  BDS Technology Transfer activities are new
activities and have not been previously associated with a specific NIH
Milestone. Previously all BDS manufacturing activities ware captured under
Milestone 10: rPA bulk drug substance manufacture for process validation and
consistency lot production. The following Work Plan describes the remaining
activities associated with contract HHSO100200900103C, this updated Plan
reflects the activities that have been selected to be undertaken under this
contract.

 


[g311711kgi032.gif]

32 h.  Meetings and Conferences: In accordance with the responsibilities to
oversee the contract effort, the Project Officer, shall direct the need for
meetings and conferences. The Contractor shall coordinate and participate in
regular meetings and conference and include all relevant Contractors and
subcontractor personnel. Such meetings may cover areas, but are not limited to,
the technical, regulatory and ethical aspects of the program, preclinical and
clinical study designs, assay development and validation. The meeting may
involve BARDA technical consultants and Subject Matter Experts to discuss
technical data provided by the Contractor.

 

 